DETAILED ACTION
This action is pursuant to the claims filed on September 30, 2021. Claims 2-11, and 13-21 are pending. Claim 1 and 12 are canceled. A final action on the merits of claims 2-11 and 13-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stangenes (U.S. PGPub. No. 2007/0270751) in view of Weisel et al. (hereinafter ‘Weisel’, U.S. PGPub. No. 2006/0069399) in view of Lenker et al. (hereinafter ‘Lenker’, U.S. PGPub. No. 2013/0274784, cited in IDS), and further in view of Visram et al. (hereinafter ‘Visram’, U.S. PGPub. No. 2005/0159738, cited in IDS).
In regards to independent claims 2 & 17 and claims 3-4, 8-9 & 19, Stangenes discloses a catheter assembly (assembly 100 as shown in Fig. 2-4, [0052]), comprising: 
a handle (needle hub 106 in Fig. 2-4), the handle comprising a housing that defines a chamber (a space for accommodating advancement mechanism of the needle 128 as explained in [0053]);
a casing (a dilator hub 116 in Fig. 2-4) having a proximal end and a distal end (proximal and distal ends (not labeled) in Fig. 2), the casing defining a first lumen (the elongate member 128 of the needle assembly advances into a lumen defined by the hub 116 as exemplified in embodiment of Fig. 4); 
an elongated member (needle 128) within the first lumen ([0057]: the needle is inserted into a lumen defined by the dilator) and having a proximal end operatively controlled by the handle and a distal end having a hollow piercing tip that is extendable and retractable with respect to the distal end of the casing ([0058]: needle 128 is advanced for a desired piercing of a tissue);
a second lumen defined within the elongate member and defining a passage way from the handle through the hollow piercing tip ([0010]: an inner lumen of the needle 18 for position stylet 24); and
wherein the handle comprises a mechanism mechanically engaged with the elongate member and movable to extend and retract the piercing tip, the mechanism including a sliding mechanism ([0053]: “the needle advancement mechanism 108 may be a sliding mechanism”). 
However, Stangenes is silent as to the internal structure and arrangement of the handle including a housing that defines a chamber and that supports a thumb slide, wherein the chamber contains a spring concentric with an axis, the thumb slide is mechanically engaged with the elongate member via a tang located in the chamber, and the handle is configured to hold a portion of the elongate member in the chamber concentric with the axis.
Weisel teaches a medical device comprising a handle for advancing and retracting a needle (see Fig. 1). The handle (12 in Fig. 1) comprises a housing (the handle 12 comprises a chamber or space for the actuation rod to extend axially) that defines a chamber (the handle 12 comprises a space for supporting the spring 30 and the proximal portion of the actuation rod 14) and that supports a thumb slide (thumb slide 18) and a spring concentric with an axis (spring 30), the thumb slide is mechanically engaged with an elongate member via a tang located in the chamber (the bottom portion of the thumb slide 18 is concentrically engaged with the actuator/rod 16; note that the rod 16 is equivalent to the needle 128 of Stangenes) and the handle is configured to hold a portion of the elongate member in the chamber concentric with the axis (see the arrangement in Fig. 1).Given that Stangenes discloses a slide mechanism for actuation the elongate member/needle but is silent as to the specific mechanical structures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thumb slide mechanism of Weisel to actuate the elongate member/needle of Stangenes as doing so is one of many mechanism for advancing needles or medical rods from a distal end of another shaft. 
However, Stangenes/Weisel combination fails to disclose wherein the piercing tip includes at least one electrode coupled to a wire and the wire is within the casing for coupling to an electrical connector port of the handle. 
Lenker teaches a catheter system for crossing into the left heart from the right heart (transseptal catheter 1 for piercing the fossa ovalis in Fig. 1; [0024]) wherein a distal tip of the catheter comprises an electrode ([0041]: “The energy is carried by the inner tube 2, which is preferably electrically insulated from the outer tube 3, from the hub 49 into which electrical or RF energy can be applied to the distal tip 25”). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the piercing needle of Stangenes with an electrode piercing needle of Lenker, thereby arriving at the claimed invention. Providing an electrode for puncturing holes in a tissue is known in the art and a predictable result would ensue ([0006],[0041]).
However, Stangenes/Weisel/Lenker combination does not disclose the inner catheter distal section comprising a wire, wherein the wire extends from the electrode to a connector port of a handle. 
Visram teaches a transseptal electrode needle assembly/catheter (electrosurgical perforation device 102 in Fig. 1) comprising an electrode at a distal section (functional tip region 110 comprising active electrode 112 in Fig. 1), a wire (Fig. 2 illustrates conducting wire 202 that is connected to the active electrode 112) that extends from the electrode to a connector (electrical joint 206 in Fig. 2; [0046]: “conducting wire 202 is electrically coupled to catheter connector cable 116 within hub 114 by an electrical joint 206”) that is disposed in a catheter handle (hub 114 in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electrode of Stangenes/Weisel/Lenker combination and provide specific structures for connecting the electrode to a connector as doing so involves routine skilled in the art. Additionally, the electrical coupling between the electrode at the distal tip and to monitoring/energy delivery system for ECG monitoring and RF energy delivery as taught by Visram is known in the art to accurately locate and puncture the fossa ovalis for left atrium access ([0004]). 
In regard to claims 5-7, 11, 18 & 21, in view of the combination in claim 1 above, Lenker further teaches a transseptal needle assembly (needle assembly 21 in Fig. 5) comprising an elongate member (outer tube 3 in Fig. 5) which is a hypo-tube ([0036]: materials suitable for forming the tube 3 includes stainless steel, nitinol, cobalt nickel allow, titanium and the like) having a plurality of partially circumferential slits and/or openings configured to cooperate to render the hypo-tube distal end flexible (the plurality of slits 14 along the outer tube 3 allows for a bendable distal tip; note that Fig. 2 illustrates the T slots are partially circumferential along the outer tube 3). While both Stangenes and Lenker teaches that the lumen of the inner tube (2) are configured for a stylet catheter (stylet 4 inserted into the lumen of the inner tube 2 as shown in exemplary Fig. 7, [0043]), Lenker further teaches that stylet can be replaced with a guide wire ([0043]), thus meeting claims 11 & 21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the elongate member of Lenker as the elongate member of Stangenes since Stangenes is silent as to the specific structural details of the elongate member and incorporating the details of the elongate member of Lenker for the same purpose of Stangenes as a transseptal needle assembly involves routine skilled in the art and a predictable result would ensue.
In regard to claims 10 & 20, Fig. 13D illustrates the distal end of the casing is tapered to form a distal face or surface (tapering profile of hub 1304 in Fig. 13D).
In regards to claim 13-16, Stangenes further discloses an outer catheter (in an exemplary Fig. 6A-6C; specifically sheath 306), including a second handle (sheath hub 306); and an outer sheath extending from the handle (sheath extending from sheath hub 306 in Fig. 6A-6C extends from the needle hub 310 in the assembled arrangement), wherein a receiving lumen is defined by the second handle in combination with the outer sheath and wherein the receiving lumen is configured to receive the casing (lumen formed by the hub  and the sheath 306 to receive a distal protruded portion of casing/dilator hub 308). Furthermore, the handle and the second handle (all the hubs 306, 308 & 310) are all configured to fit together in the assembled configuration and provide a longitudinal alignment. Additionally, the hubs may also be removably connected to each other through snap-fit mechanism ([0063] & [0078]: button release mechanism/snap-fit mechanism releases the hubs from each other).
Response to Arguments
Applicant’s Remarks filed on July 27, 2022 is acknowledged. 
Applicant’s arguments with respect to the rejection of claims 2-4, 10, 13-17 and 20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Upon further consideration a new ground of rejection is made in view of Weisel et al. (hereinafter ‘Weisel’, U.S. PGPub. No. 2006/0069399), Lenker et al. (hereinafter ‘Lenker’, U.S. PGPub. No. 2013/0274784, cited in IDS) and Visram et al. (hereinafter ‘Visram’, U.S. PGPub. No. 2005/0159738, cited in IDS). Weisel, in teaching a handle comprising the claimed mechanism in independent claims 2 & 17, aids in curing the deficiency of Stangenes. Lenker and Viram was previously cited to teach the claimed electrode needle and the electrical port.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/27/2022